Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed (see claims filed on 01/19/2022).
On 01/19/2022 an agreement was reached (see attached interview summary) to amend the claims to include that a chatbot system is performing all of the limitations expressly including updating a context model. Such an amendment shall overcome a rejection under 35 USC 101, wherein a chatbot now performs the steps regardless of what type of user(s) is/are present in the chat conversation, with such support being explicitly present in the specification, see at least 0003, 0005, 0015, 0026. 0027, fig. 3a-4b. Further evidenced such that ‘the instant specification does discuss improving chatbots:’  “accelerates the learning by the chatbot by focusing on the contextual uncertainty detected by the chatbot. The computation efficiency of chatbot system is therefore improved.” See 0016.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, the Telephonic interview and analysis from 12/15/2021, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as: a storage device storing a set of instructions, wherein an execution of 
The above claims are deemed allowable given the complex nature of the claims as a whole inclusive of separating SME content from conversation. The claims read upon the drawings fig. 3b under BRI such that SME content is isolated from a conversation as illustrated. The closest prior art group combination consists of an adaptable user to computer dialog system which allows a user to enter a help mode or provide content to an SME (or the equivalent). In prior art instances and illustrations data is forwarded from the conversation to an expert either without a clarifying question or without a separate chat window or conversation in some capacity. The prior art teaches that an SME is used to train templates for conversation and is not used in a chat/conversational environment such as in contact with a human or virtual element in real-time. At best SMEs are used to train models and the system learns once the model is generated. Similarly the prior art simply lacks separating a clarifying question or the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al. US 20110066634 A1 
	ASR and modeling user dialog with computer

US 20190339693 A1	Menon; Samir et al.
	AI system, general

US 10467261 B1	Doyle; Timothy B.
	Domain expert

US 10720150 B2	Asumu; Donatus et al.
	SME general

US 10705796 B1	Doyle; Timothy B.
	SME general

US 20200192306 A1	VIRANI; Nurali et al.
AR; Rahul et al. US 20180307978 A1 
	DNN

ZACK; Richard K. US 20190146965 A1 
	Expert user assistance

Mei; Lijun et al.	US 20210097978 A1	
Conversational knowledge graphs for virtual/bot chats.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov